Citation Nr: 1235078	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  07-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for thyroid disease to include as due to exposure to Agent Orange. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and D. N. 


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1966 to May 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2009, the Veteran appeared a hearing before a Veterans Law Judge, who has since retired from the Board.   The transcript of the hearing is in the Veteran's file.  In December 2010, the Board afforded the Veteran the opportunity for a new hearing.  There is no record of response from the Veteran.  

In October 2009 and in March 2011, the Board remanded the claim.  As the requested development has been completed, no further action is necessary to comply with the Board's remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

Thyroid disease, hyperthyroidism, was not affirmatively shown to have been present during service; thyroid disease, hyperthyroidism, was not manifested to a compensable degree within one year from the date of separation from service; a thyroid disease, hyperthyroidism, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event in service, including exposure to Agent Orange. 








CONCLUSION OF LAW

Thyroid disease, hyperthyroidism, was not incurred in or aggravated by service;  thyroid disease, hyperthyroidism, may not be presumed to have been incurred in service on the basis of the one-year presumption for a chronic disease; and thyroid disease, hyperthyroidism, may not be presumed to have been incurred in service on the basis of exposure to Agent Orange in Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters, dated in May 2005, July 2005, and August 2005.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service. 

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183   (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370   (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim, except for the general provisions for the effective date of a claim and for the degree of disability assignable.). 

To the extent that the VCAA notice did not include the provisions for the effective date of a claim and for the degree of disability assignable, the notice was not compliant.  But as the claim of service connection is denied, no effective date or degree of disability can be assigned as a matter of law.  For this reason, the omission was not prejudicial to the Veteran's claim. 






Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.   The RO has obtained the Veteran's service records, VA records, and private medical records.  In addition the Veteran provided VA a copy of a Public Summary of Health Risks From TCDD, Other Dioxins, And Dioxin Like Compounds.  It was an EPA reassessment which included an extensive medical discussion of a possible link between hyperthyroidism and exposure to Agent Orange. 

The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf. 

The Veteran was afforded VA examinations in December 2009 and in April 2011. The reports of the VA examinations included a history, a discussion of the aforementioned EPA reassessment, and described the findings in sufficient detail so that the Board's decision is a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 as implemented in 38 C.F.R. §§ 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 



Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to certain herbicides, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (6) (iii). 

There is a presumption of service connection for certain diseases associated with exposure to Agent Orange.  A presumption of service connection is afforded only the diseases listed and have been found by the Secretary of VA to have a positive association with exposure to Agent Orange.  Thyroid disease is not on the list of disease subject to presumptive service connection under 38 U.S.C.A. § 1116(b). 

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for endocrinopathies, which includes thyroid disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307 and 3.309.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  



The record show that the Veteran was in combat and the combat provisions of 38 U.S.C.A. § 1154(b) apply. 

As the Veteran was in combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence. 38 U.S.C.A. § 1154(b). 

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 



If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts

The Veteran served in Vietnam during the Vietnam era.  

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of thyroid disease. 

After service, thyroid disease, hyperthyroidism, was first documented in February 2001. 

On VA examination in December 2009, history included hyperthyroidism.  The VA examiner noted that an EPA document, Public Summary of Health Risks From TCDD, Other Dioxins, And Dioxin Like Compounds, showed that:

Animal and human studies also demonstrate that TCDD, other dioxins, and DLCs, dioxin like compounds, might contribute to thyroid dysfunction.....

In the report, it was noted that although TCDD, other dioxins, and DLCs had received wide recognition for the potential to cause cancer, animal and human studies had demonstrated other potential toxic endpoints and that the report only indicated a potential toxic endpoint.   






The VA examiner noted that the report conclude that there was:

Inadequate or insufficient evidence of an association between exposure to compounds of interest (TCDD) and effects on thyroid homeostasis.  

The VA examiner then concluded that the any association between Agent Orange and thyroid disease was speculative.

On VA examination in April 2011, the VA examiner noted that the diagnosed of hyperthyroidism in 2001.  The VA examiner noted that although there had been a great deal of speculation on the possible effects of Agent Orange on thyroid function, there was very little medical evidence.  The most recent information appeared to be an abstract presented at the American Association of Clinical Endocrinologists meeting in 2010 reporting on the results of a data review of 24,000 Veterans who had been exposed to Agent Orange as compared to 2000 who had not.  The data found that the risk of hyperthyroidism had markedly higher likelihood in Veterans exposed to Agent Orange.  The VA examiner noted that the study had not been published in a peer-review medical journal and the study was not intended to establish causation, rather it was a preliminary look at data that could help identify possible disease patterns which could be addressed in further studies, but the study was not definitive evidence of the lack of an association between hyperthyroidism and Agent Orange.  

The VA examiner expressed the opinion that there was no medical evidence of an association between exposure to Agent Orange and thyroid disease and that any such opinion would be speculative.






Analysis

Theory of Direct Service Connection, excluding Exposure to Agent Orange

On the basis of the service treatment records alone, thyroid disease, hyperthyroidism, was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

On the basis of the Veteran's testimony and the post-service medical evidence, there is no competent and credible evidence either contemporaneous with or after service, that thyroid disease, hyperthyroidism, was noted during the period of active duty, that is, observed during active service, and the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (chronicity requires evidence that the disability was present in service and the same condition currently exists, such evidence must be medical, unless the disability is one under case law that is capable of lay observation; continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service). 

As for service connection on the basis of the initial diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d), the Veteran as a lay person is competent to describe symptoms of a disease, which are within the realm of personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); 




see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 

Although the Veteran is competent to describe symptoms, thyroid disease, hyperthyroidism, is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of the disability is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.   See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Except the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

As the presence or diagnosis of thyroid disease, hyperthyroidism, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, thyroid disease, hyperthyroidism, is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of thyroid disease, hyperthyroidism.  

As for the Veteran describing a contemporaneous medical diagnosis and describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a medical professional diagnosed thyroid disease, hyperthyroidism, before 2001.  




And no medical professional has related thyroid disease, hyperthyroidism, to an injury, disease, or event in service or to any service-connected disability.

As for the Veteran relating thyroid disease, hyperthyroidism, to service, the "nexus" requirement, such an implication would constitute the Veteran's opinion and the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience. 

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of thyroid disease, hyperthyroidism, based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the causal relationship between thyroid disease, hyperthyroidism, and an injury, disease, or event in service. 

As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation on his claim of service connection, the determination of whether the Veteran's statements and testimony are credible need not be reached. 

As there is no competent medical evidence of causal relationship between the thyroid disease, hyperthyroidism, and an injury, disease, or event during active service, the so-called "nexus" requirement, service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(d) (service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service) is not established. 







As the record does not contain competent evidence, lay or medical, that links hyperthyroidism to an injury, disease, or event during active duty, and in the absence of medical evidence suggesting such an association, but is too equivocal or lacking in specificity to support a decision on the merits, and in the absence of competent and credible evidence of continuity of symptomatology, there is no possible association with service, and VA is not required to further develop the claim on the theory of direct service connection under 38 C.F.R. § 3.303(d), excluding exposure to Agent Orange, by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Excluding exposure to Agent Orange, it is the Veteran's general evidentiary burden to establish all elements of a claim, including the nexus requirement.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).  In the absence of any such competent evidence, the preponderance of the evidence is against the claim under the theories of service connection as previously discussed and the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Exposure to Agent Orange

Exposure to certain herbicide agents, including one commonly referred to as Agent Orange, shall be presumed for any Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era, beginning in January 1962 and ending in May 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6). 








Under 38 U.S.C.A. § 1116(b)  and 38 C.F.R. § 1.17, the Secretary of VA is required by law to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to Agent Orange.  Under 38 U.S.C.A. § 1116(b)(3), an association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against such an association.

Under 38 U.S.C.A. § 1116(b), for any Veteran, who during active service served in the Republic of Vietnam during the Vietnam era, the Secretary of VA has established a presumption of service connection for certain diseases if manifest to a compensable degree within one year after the date of exposure, even if there is no record of such disease during service.  

As the Veteran served in Vietnam between January 9, 1962, and May 7, 1975, it is presumed that he was exposed to Agent Orange, but thyroid disease, hyperthyroidism, is not a disease subject to presumptive service connection for a Veteran, who served in Vietnam in the Vietnam era and service connection due to exposure to Agent Orange on a presumptive bases under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) (which was last amended in August 2010). 

The Secretary of VA has determined that a presumption of service connection based on exposure to Agent Orange is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.   Notice, 59 Fed. Reg. 341 -346 (1994); Notice, 61 Fed. Reg. 41442 -41449 and 57586-57589 (1996); Notice, 67 Fed. Reg. 42600 -42608 (2002); Notice, 68 Fed. Reg. 27630 -27641 (2003); and Notice, 72 Fed. Reg. 32395 -32407 (2007); Notice, 75 Fed. Reg. 32540 (2010). 






Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2, 725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Veteran is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually caused thyroid disease, hyperthyroidism.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994 (presumptive service connection is not the sole method for showing causation in claim under the Veteran's Dioxin and Radiation Exposure Compensation Standards Act)); 38 C.F.R. § 3.303(d).

The Veteran served in Vietnam during the Vietnam era and it is presumed that the Veteran was exposed to Agent Orange.  

On the question of causation, there are the opinions of VA examiners in December 2009 and April 2011.  The VA examiners both noted that the Veteran had a diagnosis of hyperthyroidism.  

The Veteran has presented copy of a Public Summary of Health Risks From TCDD, Other Dioxins, And Dioxin Like Compounds which stated in essence that dioxins have wide recognition for the potential to cause cancer and that animal and human studies have demonstrated other potential toxic endpoints, including among others thyroid dysfunction.  

In December 2009, the VA examiner, citing to the document, noted the conclusion that there was inadequate or insufficient evidence of an association between exposure to compounds of interest (TCDD) and effects on thyroid homeostasis.  Therefore, the VA examiner concluded that the issue of direct causation could not be resolved without resorting to speculation.




In April 2011, the VA examiner noted that there was no definitive evidence concerning any possible [emphasis added] and the effects on the thyroid due to Agent Orange exposure.  The VA examiner concluded that an opinion on direct causation could not be reached without speculation, because there was no medical evidence, although the data did not exclude such an association.

Although the VA examiners concluded that the question of direct causation could not be resolved without resorting to speculation, the VA examiners did consider the Veteran's history and reviewed the literature and found that the data did not support direct causation.  The Board finds the opinions are adequate because the VA examiners considered all the procurable and assembled evidence - with the duty to assist in developing the facts having been fulfilled - and current medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382, 388-91 (2010) (The duty to assist does not require a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence).  Moreover, the study submitted by the Veteran does not support the position of a direct causal relationship between exposure to Agent Orange and thyroid disease, hyperthyroidism.  And there is no other medical evidence of record that directly links exposure to Agent Orange and thyroid disease, hyperthyroidism.  Combee v. Brown, 34 F.3d at 1042; see Polovick v Shinseki, 23 Vet. App. 48 (2009) (on a claim of service connection due to Agent Orange exposure for a disease not on the list of presumptive diseases associated with exposure to Agent Orange, the Board may not rejected a medical opinion on direct service connection, which did address causation, solely because the opinion was not consistent with the data used to determine presumptive diseases).

As for the Veteran relating thyroid disease, hyperthyroidism, directly to exposure to Agent Orange, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.  





As previously explained the Veteran as a lay person is not competent to offer on a condition that is not a simple medical condition.  And relating thyroid disease, hyperthyroidism, directly to exposure to Agent Orange, is not relationship that the Veteran is qualified through specialized education, training, or experience to infer.

For the above reasons, the preponderance of the evidence is against the claim of service connection due to exposure to Agent Orange and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for thyroid disease, hyperthyroidism, to include as due to exposure to Agent Orange is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


